145 F.3d 1338
2 Cal. Bankr. Ct. Rep. 32
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tom HALE, Plaintiff-Appellant,v.Jim D. PAPPAS, Hon., Chief Bankruptcy Judge, Defendant-Appellee.
No. 97-35806.D.C. No. CV-97-00119-tgn.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 19983.Decided May 22, 1998.

Appeal from the United States District Court for the District of Idaho T.G. Nelson, Circuit Judge, Presiding2.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.

MEMORANDUM1

1
Tom Hale, an attorney appearing on his own behalf, appeals the district court's dismissal, based on absolute judicial immunity, of Hale's action against bankruptcy judge Jim Pappas.  We agree with the district court that Judge Pappas's actions were not outside his jurisdiction, and that, accordingly, Hale's action for damages and prospective injunctive relief is barred by judicial immunity pursuant to Mullis v. United States Bankruptcy Court, District of Nevada, 828 F.2d 1385, 1394 (9th Cir.1987).


2
AFFIRMED.



3
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


2
 The Honorable T.G. Nelson, United States Circuit Judge, sitting by designation


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3